UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 3, 2011 KEARNY FINANCIAL CORP. (Exact name of registrant as specified in its charter) United States 0-51093 22-3803741 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 120 Passaic Avenue, Fairfield, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 244-4500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). KEARNY FINANCIAL CORP. INFORMATION TO BE INCLUDED IN THE REPORT Item 5.07.Submission of Matters to a Vote of Security Holders (a)On November 3, 2011, the Company held its annual meeting of shareholders.For additional information, reference is made to the press release, dated November 3, 2011 which is filed as Exhibit 99.1 hereto. (b)The following is a record of the vote on each matter presented at the annual meeting. (1)Election of Directors Nominee For Withheld Broker Non-Vote For a One-Year Term Craig L. Montanaro For a Three-Year Term Theodore J. Aanensen Joseph P. Mazza John F. Regan There were no abstentions in the election of directors. (2)Approval of a non-binding resolution on executive compensation. For Against Abstain Broker Non-Vote (3)Whether advisory votes on executive compensation should occur every one, two or three years. One Year Two Years Three Years Abstain Broker Non-Vote 2 (4)Ratification of appointment of ParenteBeard LLC as independent auditors for the fiscal year ending June 30, 2012. For Against Abstain There were no broker non-votes on the ratification of auditors. ***** (d)The Registrant’s Board of Directors has determined in light of the vote on Proposal 3 above to include a shareholder advisory vote on executive compensation in its proxy materials every three years. Item 9.01Financial Statements and Exhibits (d)Exhibits.The following exhibits are furnished with this report. Exhibit 99.1 Press Release dated November 3, 2011. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. KEARNY FINANCIAL CORP. Date:November 3, 2011 By: /s/Craig L. Montanaro Craig L. Montanaro President and Chief Executive Officer
